Corson, P. J.
This is an appeal by the plaintiff from so much of the judgment in this case as disallowed to the plaintiff $150, prayed for in his complaint. The facts and, findings fully appear in the opinion in this case on the appeal taken by the defendant, and the decision on that appeal (9 S. D. 216, 68 N. W. 308) necessarily requires the affirmance of so much of the judgment as disallowed to plaintiff the $150 claimed. The portion of the judgment appealed from by the plaintiff is therefore affirmed.